Citation Nr: 1044611	
Decision Date: 11/30/10    Archive Date: 12/03/10

DOCKET NO.  06-37 330A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, Ohio


THE ISSUES

1.  Entitlement to service connection for basal cell carcinoma. 

2.  Entitlement to service connection for a right hip disability 
as secondary to muscle strain of the back with arthritis. 

3.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins with postoperative scars of the right lower 
extremity. 

4.  Entitlement to an evaluation in excess of 10 percent for 
varicose veins with postoperative scars of the left lower 
extremity.


REPRESENTATION

Appellant represented by:	Disabled American Veterans



ATTORNEY FOR THE BOARD

Joseph R. Keselyak, Counsel


INTRODUCTION

The Veteran served on active duty from April 1951 to June 1952.

This matter comes to the Board of Veterans' Appeals (Board) from 
rating decisions of the Department of Veterans Affairs (VA) 
Regional Office (RO) in Cleveland, Ohio.   In a January 2006 
rating decision, the RO denied the Veteran's application to 
reopen a claim for service connection of basal cell carcinoma.  
In a March 2007 rating decision the RO denied the Veteran's 
claims for evaluations in excess of 10 percent for varicose veins 
with postoperative scars of the right and left lower extremities.  
In a June 2007 rating decision the RO denied the Veteran's claim 
for service connection of a right hip disability as secondary to 
muscle strain of the back with arthritis.

The Board notes that the Veteran had requested a Videoconference 
Board hearing.  However, he withdrew this request.  See Veteran's 
response to hearing notice signed and dated May 25, 2010.  

Please note this appeal has been advanced on the Board's docket 
pursuant to 38 C.F.R. § 20.900(c) (2010).  38 U.S.C.A. 
§ 7107(a)(2) (West 2002).

The issue of entitlement to service connection of basal cell 
carcinoma being remanded is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.




FINDINGS OF FACT

1.  The Veteran did not exhibit a chronic hip disability in 
service, a chronic hip disability is not etiologically related to 
any injury or disease during the Veteran's active service, and a 
chronic hip disability is not causally related to or aggravated 
by any service-connected disability.

2.   During the applicable period under consideration in this 
appeal, the Veteran's varicose veins of the right and left lower 
extremities have manifested by claudication on walking between 25 
and 100 yards with trophic changes of the skin and nails.

3.  During the applicable period under consideration in this 
appeal, the Veteran's scar of the right lower extremity 
associated with varicose veins thereof has never been deep, 
unstable or painful, or measured 929 sq. cm. or greater; it has 
not caused any limitation of motion of the right leg.


CONCLUSIONS OF LAW

1.  Service connection for a right hip disability on a secondary 
basis is not established.  38 U.S.C.A. §§ 1110, 1111, 1153, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304, 3.310 (2010).

2.  Entitlement to a 40 percent, but no greater, evaluation for 
varicose veins with postoperative scars of the right lower 
extremity is established.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.27 4.104 Diagnostic Codes 7115, 7120, 7121 (2010), 
4.118, Diagnostic Codes 7801-7805 (2008).

3.  Entitlement to a 40 percent, but no greater, evaluation for 
varicose veins with postoperative scars of the left lower 
extremity is established.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 
(West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.1, 4.3, 4.7, 4.10, 
4.14, 4.25, 4.27 4.104 Diagnostic Codes 7115, 7120, 7121 (2010), 
4.118, Diagnostic Codes 7801-7805 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Notice and Assistance

Upon receipt of a complete or substantially complete application 
for benefits and prior to an initial unfavorable decision on a 
claim by an agency of original jurisdiction, VA is required to 
notify the appellant of the information and evidence not of 
record that is necessary to substantiate the claim.  In the 
notice, VA will inform the claimant which information and 
evidence, if any, that the claimant is to provide to VA and which 
information and evidence, if any, that VA will attempt to obtain 
on behalf of the claimant.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. 
§ 3.159 (2008); Pelegrini v. Principi, 18 Vet. App. 112 (2004); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. 
Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  Notice should also 
address the rating criteria and effective date provisions that 
are pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by letters 
dated in June 2006 and April 2007.  The June 2006 letter advised 
the Veteran of the information and evidence necessary to 
established increased evaluations for varicose veins with 
postoperative scars of the right and left lower extremities.  The 
April 2007 letter advised him of the information and evidence 
necessary to substantiate a claim for service connection of a 
right hip disability on a secondary basis.  Each letter addressed 
the rating criteria and effective date provisions that are 
pertinent to the appellant's claims.  Id.  

VA has obtained the Veteran's service treatment records and VA 
records, assisted the Veteran in obtaining evidence, and afforded 
the Veteran physical examinations as to the severity of varicose 
veins with postoperative scars of the right and left lower 
extremities.  No VA examination is necessary with respect to the 
claim for service connection of a right hip disability as 
secondary to muscle strain of the back with arthritis because 
there is sufficient evidence to decide this claim.  In this 
regard, the Veteran's sole contention is that such disability 
developed secondary to a back disability that he believes is 
related to service.  He has never contended that the hip 
disability is directly related to service nor does the evidence 
otherwise suggest such a relationship.  As will be discussed in 
greater detail below, however, the Veteran is not service-
connected for a back disability.  In fact, a claim for such 
disability was last denied in a rating decision dated in August 
2008, and such decision was not appealed.  Therefore, as the 
Veteran's back disability is not service-connected, and the Board 
lacks jurisdiction over the issue of service connection for a 
back disability, the Board finds that obtaining an examination or 
opinion to clarify the relationship between his claimed hip 
disability and the claimed back disability is not necessary.  38 
C.F.R. § 3.159(c)(4); McLendon v. Nicholson, 20 Vet. App. 79 
(2006).  All known and available records relevant to the issues 
on appeal have been obtained and associated with the Veteran's 
claims file; and the Veteran has not contended otherwise.  

The Board notes that the Veteran indicated that he is retired and 
on "Social Security."  See January 2007 report of VA 
examination.  However, there is no indication that the Veteran is 
in receipt of benefits from the Social Security Administration 
(SSA) based on disability; rather, it appears clear to the Board 
that he is in receipt of SSA benefits based on his retirement and 
age.  Appropriate action to obtain all records associated with 
any SSA claim must be accomplished before adjudication can be 
made on the merits.  See generally Murincsak v. Derwinski, 2 Vet. 
App. 363, 372 (1992).  Nevertheless, as the Veteran's SSA 
benefits are not based upon disability, VA need not attempt to 
obtain them.  See Golz v. Shinseki, 590 F.3d 1317, 1321-23 (Fed. 
Cir. 2010).

The United States Court of Appeals for Veterans Claims 
(hereinafter "the Court") has held that when VA undertakes to 
provide a VA examination or obtain a VA opinion, it must ensure 
that the examination or opinion is adequate.  Barr v. Nicholson, 
21 Vet. App. 303, 312 (2007).  The Board finds that VA 
examinations obtained in this case are adequate.  They are 
predicated on a substantial review of the record and medical 
findings and consider the Veteran's complaints and symptoms.  
Accordingly, VA's duty to assist with respect to obtaining a VA 
examination or opinion with respect to the increased evaluation 
issues addressed in this decision has been met.  38 C.F.R. § 
3.159(c)(4).

The Board also notes that the VA examinations obtained in 
relation to the Veteran's claims were not based upon a review of 
the claims file.  However, absence of claims file review does not 
necessarily render an examination inadequate or reduce the 
probative value of a medical opinion.  See Nieves-Rodriguez v. 
Peake, 22 Vet. App. 295, 305 (2008); Snuffer v. Gober, 10 Vet. 
App. 400 (1997).  In this regard, the Board finds that the 
absence of claims file review in the present case does not render 
the examination reports inadequate, particularly because in this 
case the current level of disability is of primary concern.  See 
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).   The examination 
reports adequately describe the current level of the severity of 
the Veteran's service-connected disabilities. 

VA has substantially complied with the notice and assistance 
requirements and the Veteran is not prejudiced by a decision on 
the claim at this time.

Service Connection for a Right Hip Disability on a Secondary 
Basis

Service connection may be granted for disability resulting from 
disease or injury incurred in or aggravated by service.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303(a) (2010).  Service 
connection may be granted for a disease diagnosed after service 
discharge when all the evidence establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

To establish a right to compensation for a present disability, a 
Veteran must show: "(1) the existence of a present disability; 
(2) in-service incurrence or aggravation of a disease or injury; 
and (3) a causal relationship between the present disability and 
the disease or injury incurred or aggravated during service" - 
the so-called "nexus" requirement.  Shedden v. Principi, 381 
F.3d 1163, 1167 (Fed. Cir. 2004).

In addition to the regulations cited above, service connection is 
warranted for a disability which is aggravated by, proximately 
due to, or the result of a service-connected disease or injury.  
38 C.F.R. § 3.310 (2010).  Any additional impairment of earning 
capacity resulting from an already service-connected condition, 
regardless of whether or not the additional impairment is itself 
a separate disease or injury caused by the service-connected 
condition, should also be compensated. Allen v. Brown, 7 Vet. 
App. 439 (1995).  When service connection is thus established for 
a secondary condition, the secondary condition shall be 
considered a part of the original condition.  Id.

The Board notes that 38 C.F.R. § 3.310 was amended during the 
course of the Veteran's claim and appeal.  The intended effect of 
this amendment was to conform VA regulations to the Allen 
decision. 71 Fed. Reg. 52,744 (Sept. 7, 2006) (codified at 38 
C.F.R. § 3.310(b).  However, given the possibility that these 
changes could potentially be interpreted as substantive, and 
because the Veteran's claim was pending before the regulatory 
change was made, the Board will apply the version of 38 C.F.R. § 
3.310 that was in effect before the change, which arguably favors 
the claimant.  Accordingly, the Board will evaluate the claim, 
irrespective of any baseline.

Under applicable criteria, VA shall consider all lay and medical 
evidence of record in a case with respect to benefits under laws 
administered by VA.  When there is an approximate balance of 
positive and negative evidence regarding any issue material to 
the determination of a matter, VA shall give the benefit of the 
doubt to the claimant.  38 U.S.C.A. § 5107(b); see also Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990).

The Veteran has specifically filed a claim for service connection 
of a right hip disability secondary to a low back condition.  See 
Veteran's statement received by VA on May 3, 2001.  A review of 
the evidence of record, particularly the Veteran's service 
treatment records, VA medical records and private medical 
records, discloses no suggestion that the Veteran incurred a 
right hip disability on a direct basis.  Accordingly, the Board 
finds that the Veteran's claim is limited to service connection 
on a secondary basis, particularly to a low back disability.  See 
Robinson v. Mansfield, 21 Vet. App. 545 (2008).

A review of the record discloses that the Veteran is in receipt 
of service-connected compensation for only varicose veins with 
postoperative scars of the right and left lower extremities.  
Service connection for a muscle strain of the back with arthritis 
(also claimed as a low back disability) has not been established.  
Indeed, the Veteran's application to reopen this claim was most 
recently denied in an August 2008 rating decision, which he has 
not appealed.  In the absence of an underlying disability to 
which the Veteran's claimed right hip disability can be 
attributed, the claim must be denied.  See 38 C.F.R. § 3.310.

The Board again notes that the Veteran's claim for a muscle 
strain of the back with arthritis (also claimed as a low back 
disability) was most recently denied in August 2008.  However, 
there is no indication that he expressed disagreement with 
determination within one year of receiving notice.  Accordingly, 
the Board lacks jurisdiction to consider that issue. 

Evaluation of Varicose Veins with Postoperative Scars of the 
Right and Left Lower Extremities

Disability evaluations are determined by the application of a 
schedule of ratings, which is based on average impairment of 
earning capacity.  38 U.S.C.A. § 1155; 38 C.F.R. Part 4.  
Separate rating codes identify the various disabilities.  38 
C.F.R. Part 4.  Where there is a question as to which of two 
evaluations shall be applied, the higher evaluation will be 
assigned if the disability picture more nearly approximates the 
criteria required for that rating.  Otherwise, the lower rating 
will be assigned.  38 C.F.R. § 4.7.  Any reasonable doubt 
regarding the degree of disability is resolved in favor of the 
veteran.  38 C.F.R. § 4.3.

Where entitlement to compensation has already been established 
and an increase in the disability rating is at issue, it is the 
present level of disability that is of primary concern.  See 
Francisco, supra.  "Staged" ratings are appropriate for an 
increased rating claim when the factual findings show distinct 
time periods where the service-connected disability exhibits 
symptoms that would warrant different ratings.  Hart v. 
Mansfield, 21 Vet. App. 505 (2007). 

VA amended the ratings schedule pertaining to evaluation of scars 
for claims received on or after October 23, 2008.  See 73 Fed. 
Reg. 54,708 (2008).  Because the Veteran's claim was received by 
VA prior to October 23, 2008, these amendments are inapplicable 
in the present case.

Diagnostic Code 7115 provides for evaluation of thrombo-angiitis 
obliterans (Buerger's Disease).   With ischemic limb pain at 
rest; and, either deep ischemic ulcers or ankle/brachial index of 
0.4 or less warrants a 100 percent evaluation.  Claudication on 
walking less than 25 yards on a level grade at 2 miles per hour; 
and, either persistent coldness of the extremity or 
ankle/brachial index of 0.5 or less warrants a 60 percent 
evaluation.  Claudication on walking between 25 and 100 yards on 
a level grade at 2 miles per hour; and, trophic changes (thin 
skin, absence of hair, dystrophic nails) or ankle/brachial index 
of 0.7 or less warrants a 40 percent evaluation.  Claudication on 
walking more than 100 yards; and, diminished peripheral pulses or 
ankle/brachial index of 0.9 or less warrants a 20 percent 
evaluation.  38 C.F.R. § 4.104, Diagnostic Code 7115.

The ankle/brachial index is the ratio of the systolic blood 
pressure at the ankle (determined by Doppler study) divided by 
the simultaneous brachial artery systolic blood pressure.  The 
normal index is 1.0 or greater.  Id. at Note (1).  These 
evaluations are for involvement of a single extremity.  If more 
than one extremity is affected, evaluate each extremity 
separately and combine (under 38 C.F.R. § 4.25), using the 
bilateral factor (38 C.F.R. § 4.26), if applicable.  Id. at Note 
(2).

The RO has evaluated the Veteran's varicose veins of the right 
and left lower extremities as 10 percent disabling under 
Diagnostic Code 7120.  Under this diagnostic code a 20 percent 
rating is warranted for varicose veins with persistent edema, 
incompletely relieved by elevation of extremity, with or without 
beginning stasis pigmentation or eczema.  A 40 percent rating is 
assigned for varicose veins if there is persistent edema and 
stasis pigmentation or eczema with or without intermittent 
ulceration.  A 60 percent rating is assigned for varicose veins 
if there is persistent edema or subcutaneous induration, stasis 
pigmentation or eczema and persistent ulceration.  A 100 percent 
rating is assigned for varicose veins if such results in massive 
board-like edema with constant pain at rest.  38 C.F.R. § 4.104, 
Diagnostic Code 7120.

Diagnostic Code 7121 provides ratings for post-phlebitic syndrome 
(venous disease) of any etiology.  Venous disease with findings 
of asymptomatic palpable or visible varicose veins are rated non-
compensably (zero percent) disabling.  Venous disease with 
findings of intermittent edema of extremity or aching and fatigue 
in leg after prolonged standing or walking, with symptoms 
relieved by elevation of extremity or compression hosiery, are 
rated 10 percent disabling.  Venous disease with findings of 
persistent edema incompletely relieved by elevation of extremity, 
with or without beginning stasis pigmentation or eczema, are 
rated 20 percent disabling.  Venous disease with findings of 
persistent edema and stasis pigmentation or eczema, with or 
without intermittent ulceration, are rated 40 percent disabling.  
Venous disease with findings of persistent edema or subcutaneous 
induration, stasis pigmentation or eczema, and persistent 
ulceration, are rated 60 percent disabling.  Venous disease with 
findings of massive board-like edema with constant pain at rest 
are rated 100 percent disabling.  A Note to Diagnostic Code 7121 
provides that these ratings are for involvement of a single 
extremity.  If more than one extremity is involved, each 
extremity is to be rated separately and combined (under 38 C.F.R. 
§ 4.25), using the bilateral factor (38 C.F.R. § 4.26), if 
applicable.  38 C.F.R. § 4.104.

The Veteran filed his claim for an increased evaluation of 
varicose veins with postoperative scars of the right and left 
lower extremities in May 2006.  He was provided a VA examination 
in January 2007 in furtherance of substantiating his claims.  The 
report associated with this examination notes the Veteran's 
history of varicose veins beginning in service, as well as the 
related history of surgery.  

At the time of this examination, the Veteran reported continued 
pain in his legs since service.  He described having pain in the 
right knee, which radiated toward the right calf, occurring 
intermittently.  On bad days he quantified the pain as 8/10; on 
good days as 5/10.  He reported increased pain getting in and out 
of the car and with walking, relieved by sitting down and Advil.  
He also reported having noticed some swelling around his ankles, 
as well as discoloration in the lower legs.  He reported noticing 
fatigue after walking about 50 yards, at which point he had to 
sit and rest.  He also described an abnormal sensation in the 
right calf, characterized as tingling and numbness, which had 
been present since his teenage years.  He was then using a right 
knee brace for a right knee condition.  He did not use any 
compression or support hose.  

The examiner noted that his day-to-day activities were affected 
by knee pain; however, he was able to go grocery shopping as long 
as he did not have to walk for a long distance.  He was capable 
of doing his own cooking and hygienic activity.  However, his 
other activities were affected, particularly his ability to golf, 
do volunteer work, dance and walk.  At this time, the Veteran 
denied any history of fever, redness or any localized mass-like 
lesions near the feet, as well as a history of cancer of vascular 
origin, aneurysms, arteriosclerosis, Raynaud's Disease and 
arthritis.  

Physical examination revealed an elderly right-handed white male.  
It was noted that he walked to from the waiting room to the 
examination room with a slight limping gait favoring the right 
side.  The Veteran was noted as trying to avoid putting extra 
pressure on the right side, with a slight stooping posture.  

Examination of the right lower extremity noted evidence of a 
surgical scar in the right popliteal fossa on the medial margin, 
approximately 15 cm. x 1/2 cm. in area.  This scar was 
hypopigmented and had minimal adherence to the underlying tissue.  
Also noted was another scar on the right lower leg close to the 
shin, which the Veteran related stemmed from a childhood injury.  
There was evidence of visible palpable varicose veins in the 
right popliteal fossa and also on the upper part of the calf on 
the right side, which became more prominent when the Veteran 
stood for 5 to 10 minutes.  They were non-tender on palpation.  
There were also visible tiny bluish appearing veins on the skin 
surface and the right lower extremity near the shin and also 
around the ankle.  There was no evidence of any ulcer or edema.  
There was no stasis pigmentation or eczema.  There was no board-
like edema present.  The skin appeared thin and dry and he had 
thickened nails.  Dorsalis pedis and posterior tibial arterial 
pulses were 1+.  

Examination of the left lower extremity showed some visible 
bluish appearing veins on the skin surface, near the left ankle.  
However, there were no palpable varicose veins noted on this 
extremity.  There was no evidence of ulcer, edema, stasis 
pigmentation or eczema.  The skin appeared thin and dry, with 
thin and thickened nails of the toes.  Peripheral pulses, 
dorsalis pedis and posterior tibial were 1+, bilaterally.  

The examiner noted that photographs were obtained and reviewed.  
The Board notes the presence of these photographs in the claims 
file, which are consistent with the examiner's recorded 
observations.  The examiner assessed varicose veins in bilateral 
lower extremities.  

On March 18, 2009, the RO received a letter from the Veteran.  In 
this letter, he related having had a "recurrence" of varicose 
veins and eczema in the right and left legs causing aching pain 
and itching.  He related that the condition in his legs was such 
that he could not walk for any distance as a means of exercise.  
He requested a 40 percent disability evaluation in this regard.  

On March 27, 2009, the Veteran was once again provided a VA 
examination.  At this time, it was noted that the Veteran was 
ambulatory in the community and walked with a slight limp upon 
first arising, but that thereafter his gait straightened out and 
he was able to ambulate without the use of a cane or crutches.  
He sometimes wore a knee brace, which was "probably mildly 
helpful."  He was retired at this time and had been so for 15 
years.  His activities of daily living were curtailed by his leg 
pain in that he would take longer to do things, such as walk in 
the grocery store, take out the trash or rake leaves.  He was 
able to do all activities required by grooming and hygiene needs.  
His grandson helped him shovel snow.  He reported chronic leg 
pain for many years and typically had no rest pain in either leg.  
He related having good and bad days and that on good days he had 
pain at a level of 4-5/10 and on bad days the pain could flare to 
9-10/10.  He related that the right leg hurt more than the left.  
Aggravating factors included prolonged standing and walking.  
Alleviating factors included rest and aspirin.  Weather did not 
seem to affect his pain.  

The examiner outlined the Veteran's history of surgery and noted 
the Veteran's last VA examination in January 2007.  The examiner 
also noted that in the interim the Veteran had had increased leg 
pain and that walking seemed to more easily trigger leg pains.  
The Veteran estimated that he could only walk about 50 yards 
because he could not stand the pain and that he would always sit 
down because he also had shortness of breath.  The Veteran was 
unsure if just stopping and standing would relieve the pain, but 
suspected that it would not.  A long history of low back pain was 
noted, which had gradually worsened through the years.  It was 
noted that he had an ABI study, which did not indicate a 
circulatory disorder.  

Physical examination showed a well-developed, well-nourished male 
in no apparent distress.  The Veteran's gait was normal.  His 
speech was fluent and he was pleasant and cooperative.  The 
Veteran's joints exhibited full range of motion and were without 
tenderness, erythema or effusion.  The right lower extremity 
exhibited a hypopigmented surgical scar lateral to the popliteal 
fossa, measuring 15 cm. x 1/2 cm.   There were scatterings of 
bluish superficial varicosities on both legs, which were non-
ulcerated and non-tender.  There appeared to be diffuse bilateral 
venous stasis dermatitis over the anterior junctions of the lower 
legs and feet.  There were scattered spider veins on the 
bilateral ankles, with the left ankle having more than the right.  
There was trace bilateral pretibial edema to the medial shin.  
The Veteran was alert and oriented times 3.  Muscle strength was 
5/5 throughout.  

The report of this examination notes that a MRI of the Veteran's 
spine and Doppler studies related to his varicose veins were 
obtained.  The MRI resulted in an assessment of multiple levels 
of mild/moderate disc degeneration and herniation, most 
pronounced at L3-L4, as well as bilateral spondylolysis defect of 
the L5-S1 level, with a mild grade 1 spondylolisthesis.  The 
Doppler study was abnormal, and indicated moderate ischemia of 
the left lower extremity and mild ischemia of the right lower 
extremity.  His ankle/brachial indices on the right and left were 
0.95 and 0.72, respectively. Varicose veins of the bilateral 
lower extremities, status-post bilateral venous ligations, 
pseudoclaudication secondary to moderate spinal stenosis and 
claudication secondary to vascular ischemia of the lower 
extremities were assessed.  

In the discussion section of the examination report, the examiner 
noted that the Veteran's complaints included pain from his 
varicose veins, radiculopathy, spinal stenosis and claudication.  
He noted that it was likely that there was some contribution from 
all of these factors, but that when matching the history of the 
pain with the degree of compromise demonstrated by the above 
studies, the preponderant source of pain was more likely the 
varicose veins because the degree of foraminal stenosis and 
central stenosis were relatively mild.  Accordingly, the examiner 
concluded that the Veteran's leg pain was caused by the varicose 
veins and that the reported symptoms and demonstration of 
progressive venous stasis dermatitis were consistent with 
interval worsening of this disability.  

Of record is a letter from the Veteran received in July 2009 by 
the RO.  In this letter, he relates that he was never issued 
support hose following surgery for varicose veins while in 
service.  He felt that this "fact may support [his] claim for 
increased disability compensation."  

The Board notes that when a condition is encountered that is not 
listed in the rating schedule, it is permissible to rate it under 
a closely related disease or injury in which not only the 
functions affected, but the anatomical localization and 
symptomatology are closely analogous.  38 C.F.R. § 4.20.  In this 
case, the Board notes that there is a are specific diagnostic 
codes for evaluation of varicose veins and post-phlebetic 
syndrome (venous disease) of any etiology; however, the Veteran's 
manifestations thereof do not comport with these criteria; i.e. 
persistent edema has not been objectively shown, but rather only 
trace bilateral edema.  Along these lines, the Board notes the 
presence of claudication on walking and trophic changes.  
Accordingly, the Board finds that the proper diagnostic code for 
evaluation of the Veteran's condition to be Diagnostic Code 7115.  
See Pernorio v. Derwinski, 2 Vet. App. 625 (1992).

In this regard, the Board notes that recent VA examination found 
it more likely that the Veteran's complaints of leg pain were 
associated with his varicose veins as opposed to a non-service-
connected low back disability.  Likewise, claudication, i.e. 
limping and lameness, were found to be present as secondary to 
this condition.  The Veteran has constantly indicated that he was 
able to walk only approximately 50 yards before tiring and 
needing to rest.  On examination in January 2007 trophic changes 
in the form of thin skin and thin and thickened toenails were 
noted.  Moreover, more extensive changes to the skin were noted 
in March 2009, i.e. diffuse bilateral venous statis dermatitis of 
the lower legs and feet.  Accordingly, in resolving the doubt in 
the Veteran's favor and although the speed of the Veteran's gait 
has not been measured, the Board finds that claudication when 
walking approximately 50 yards coupled with trophic changes of 
the nails and skin approximates the criteria for a 40 percent 
evaluation for each leg.  Accordingly, a 40 percent evaluation is 
proper for each lower extremity.  38 C.F.R. § 4.104, Diagnostic 
Code 7115.  These findings have been consistent throughout the 
relevant period.  Hart, supra. 

The Board does not, however, find that the Veteran is entitled to 
an evaluation in excess of 40 percent for each leg under 
Diagnostic Code 7115.  In this regard the Board notes that at no 
time has the Veteran asserted claudication on walking less than 
25 yards.  Moreover, the evidence has never shown persistent 
coldness of either extremity or an ankle/brachial index of 0.5 or 
less.  The Veteran has denied limb pain at rest and ischemic 
ulcers of any severity have never been shown on objective 
examination.  Accordingly, an evaluation in excess of 40 percent 
for each lower extremity is not warranted.  38 C.F.R. § 4.104, 
Diagnostic Code 7115.  These findings have been consistent 
throughout the relevant period.  Hart, supra.

Evaluations for distinct disabilities resulting from the same 
injury can be combined so long as the symptomatology for one 
condition is not "duplicative of or overlapping with the 
symptomatology" of the other condition.  Esteban v. Brown, 6 
Vet. App. 259 (1994).  In this case, VA examination has 
objectively identified scarring associated with surgery for the 
Veteran's varicose veins, which is not contemplated by the rating 
criteria pertaining to varicose veins, as outlined above.  
However, as trophic changes, i.e. stasis dermatitis, thin skin, 
as well as thickened and thin nails are, a separate evaluation 
thereof is not proper.  Id.; see also 8 C.F.R. § 4.14 (2010).

With respect to 38 C.F.R. § 4.118, Diagnostic Codes 7801 and 7802 
a compensable evaluation is not warranted for this scarring 
because it is not large enough (exceeding 39 sq. cm. or greater).  
It is not deep and has not caused limitation of motion in the 
lower extremities.  Similarly, a compensable evaluation for this 
scarring under Diagnostic Codes 7803-7805 is not warranted as 
examination has not shown that the scarring manifested by 
instability, pain, or that it caused any limitation of motion.  
Indeed the Veteran's lower extremities exhibited full range of 
motion during his March 2009 VA examination.  Accordingly, the 
Veteran is not entitled to a separate compensable evaluation for 
the scarring associated with his service-connected varicose 
veins.  Objective examination has never demonstrated any other 
scarring associated with the Veteran's varicose veins of the 
bilateral lower extremities.  These findings have been consistent 
throughout the relevant period.  Hart, supra.

According to the regulation, an extraschedular disability rating 
is warranted based upon a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization that would render impractical the 
application of the regular schedular standards.  See 38 C.F.R. 
§ 3.321(b)(1) (2010).  An exceptional case is said to include 
such factors as marked interference with employment or frequent 
periods of hospitalization as to render impracticable the 
application of the regular schedular standards.  See Fanning v. 
Brown, 4 Vet. App. 225, 229 (1993).

Under Thun v. Peake, 22 Vet App 111 (2008), there is a three-step 
inquiry for determining whether a veteran is entitled to an 
extraschedular rating.  First, the Board must first determine 
whether the evidence presents such an exceptional disability 
picture that the available schedular evaluations for that 
service-connected disability are inadequate.  Second, if the 
schedular evaluation does not contemplate the Veteran's level of 
disability and symptomatology and is found inadequate, the Board 
must determine whether the Veteran's disability picture exhibits 
other related factors such as those provided by the regulation as 
"governing norms."  Third, if the rating schedule is inadequate 
to evaluate a veteran's disability picture and that picture has 
attendant thereto related factors such as marked interference 
with employment or frequent periods of hospitalization, then the 
case must be referred to the Under Secretary for Benefits or the 
Director of the Compensation and Pension Service to determine 
whether, to accord justice, the Veteran's disability picture 
requires the assignment of an extraschedular rating.

With respect to the first prong of Thun, the evidence in this 
case does not show such an exceptional disability picture that 
the available schedular evaluation is inadequate.  The Board 
believes that a comparison between the level of severity and 
symptomatology of the Veteran's service-connected disabilities 
with the established criteria shows that the rating criteria 
reasonably describe the Veteran's disability level and 
symptomatology.  It is noted in this regard that the criteria 
specifically provide for consideration of the Veteran's ability 
to walk and trophic changes, which are the primary bases for the 
Board's allowance of a 40 percent disability evaluation for each 
leg.  Accordingly, the criteria reasonably describe the severity 
of the Veteran's service-connected disability 

In short, there is nothing in the record to indicate that the 
service-connected cluster headaches present an unusual disability 
picture so as to warrant consideration of an extraschedular 
evaluation.  See Van Hoose v. Brown, 4 Vet. App. 361, 363 (1993) 
(noting that the disability rating itself is recognition that 
industrial capabilities are impaired).  The Board, therefore, has 
determined that referral of this case for extra-schedular 
consideration pursuant to 38 C.F.R. 3.321(b)(1) is not warranted.


ORDER

Entitlement to service connection for a right hip disability as 
secondary to muscle strain of the back with arthritis is denied. 

Entitlement to an evaluation of 40 percent for varicose veins 
with postoperative scars of the right lower extremity, but no 
greater, is granted, subject to the laws and regulations 
governing the award of monetary benefits. 

Entitlement to an evaluation of 40 percent for varicose veins 
with postoperative scars of the left lower extremity, but no 
greater, is granted, subject to the laws and regulations 
governing the award of monetary benefits. 


REMAND

Under the provisions of 38 U.S.C.A. § 7105(a), an appeal to the 
Board must be initiated by a Notice of Disagreement (NOD) and 
shall be completed by a Substantive Appeal after a Statement of 
the Case (SOC) is furnished to the appellant.  In essence, the 
following sequence is required: there must be a decision by the 
RO, the appellant must express timely disagreement with the 
decision, VA must respond by explaining the basis of the decision 
to the appellant, and finally the appellant, after receiving 
adequate notice of the basis of the decision, should complete the 
process by stating his argument in a timely-filed substantive 
appeal.  See 38 C.F.R. §§ 20.101, 20.200, 20.201, 20.202, 20.302 
(2010).

To be considered timely, the Substantive Appeal must be filed 
within 60 days from the date that the RO mails the SOC to the 
appellant, or within the remainder of the one-year period from 
the date of mailing of the notification of the determination 
being appealed, or, where applicable, within the extended time 
limits prescribed pursuant to a timely filed request for 
extension of time.  38 C.F.R. §§ 20.302(b), 20.303 (2010).  Any 
appeal that fails to allege specific error of fact or law in the 
determinations being appealed may be dismissed.  38 U.S.C.A. § 
3.157 (West 2002); 38 C.F.R. §§ 20.101, 20.202 (2010).

A Substantive Appeal can be set forth on a VA Form 9 or on 
correspondence specifically identifying the issues appealed and 
setting out specific arguments relating to the errors of fact or 
law claimed to have been made.  38 U.S.C.A. § 7105(d) (West 
2002); 38 C.F.R. § 20.202 (2010).  Where a SOC addresses several 
issues, the Substantive Appeal must either indicate that the 
appeal is being perfected as to all those issues or must 
specifically identify the issues appealed.  The Board will 
construe such arguments in a liberal manner, but may dismiss any 
appeal which fails to allege specific error of fact or law in the 
determination being appealed.  Id; see also Roy v. Brown, 5 Vet. 
App. 554 (1993).

The Veteran's claim for service connection of basal cell 
carcinoma was first adjudicated by the RO in a March 2003 rating 
decision.  The Veteran filed a NOD to this rating decision in 
April 2003.  Accordingly, the NOD was filed in a timely fashion.  
See 38 C.F.R. § 20.302(a) (2010).  

Following receipt of the NOD the RO issued a SOC on November 30, 
2004.  See 38 C.F.R. § 19.29 (2010).  The SOC notes that the 
Veteran was furnished information on the right to file and the 
time limit for filing a Substantive Appeal, as well as 
information on hearing and representation rights and a VA Form 9, 
"Appeal to Board of Veterans' Appeals."  See 38 C.F.R. § 19.30 
(2010).  

Following the issuance of the SOC the Veteran did not file a VA 
Form 9.  However, in December 2004 the RO received a 
communication from the Veteran referencing "their statements of 
the case, stamped and dated November 30, 2004."  In this 
communication the Veteran offered arguments in support of his 
claims, particularly those claims based on exposure to ionizing 
radiation, such as his claim for service connection of basal cell 
carcinoma.  Accordingly, the Board finds that this communication 
sufficient to constitute a Substantive Appeal as it addresses the 
specific SOC pertaining to service connection for basal cell 
carcinoma and offers arguments alleging factual and legal error 
in the RO's determination,  38 C.F.R. § 20.202; Roy, supra.  
Accordingly, the claim for service connection of basal cell 
carcinoma is currently on appeal and is characterized as such on 
the cover page of this decision.

Although the claim is properly construed as one for service 
connection of basal cell carcinoma, the claim must be remanded.  
In this regard, it is noted that numerous pieces of evidence were 
associated with the claim file following the issuance of the 
November 30, 2004, SOC and that the RO has not considered this 
evidence under the service connection standards, but rather those 
relating to new and material evidence.  Accordingly, to afford 
the Veteran due process, the claim must be remanded for 
consideration of this evidence and issuance of a Supplemental 
Statement of the Case (SSOC), should the Veteran's claim remain 
denied.  See 38 C.F.R. § 19.31 (2010).

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2010).  
Expedited handling is requested.)

The claim for service connection of basal 
cell carcinoma should again be reviewed by 
the AMC/RO on the basis of all evidence of 
record.  If the benefit sought on appeal is 
not granted, the Veteran and his 
representative should be furnished a SSOC, 
and be afforded a reasonable opportunity to 
respond before the record is returned to the 
Board for further review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals for 
Veterans Claims for additional development or other appropriate 
action must be handled in an expeditious manner.  See 38 U.S.C.A. 
§§ 5109B, 7112 (West Supp. 2009).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


